DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, 17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumgaertner et al. (US 20180086417, hereinafter Baumgaertner).
	Regarding claims 12 and 21-22, Baumgaertner teaches a method, a control unit for controlling an electric motor of an electric bicycle for driving the electric bicycle and an electric bicycle comprising (See at least Baumgaertner: Abstract):
detecting a longitudinal acceleration of the electric bicycle in a direction of the longitudinal axis of the electric bicycle (See at least Baumgaertner: Para. 0022); and
generating a motor torque using the electric motor as a function of the detected longitudinal acceleration, the motor torque being adapted until a predefined setpoint acceleration is reached or exceeded or undershot (See at least Baumgaertner: Para. 0022).

	Regarding claim 13, Baumgaertner teaches the method as recited in claim 12. Baumgaertner further teaches:
wherein the motor torque of the electric motor is adapted as soon as the detected longitudinal acceleration drops below a first longitudinal acceleration threshold value and/or exceeds a second longitudinal acceleration threshold value (See at least Baumgaertner: Para. 0022).

	Regarding claim 17, Baumgaertner teaches the method as recited in claim 12. Baumgaertner further teaches:
further comprising: 
detecting a pedaling frequency of a user of the bicycle and/or a detected brake actuation by the use (See at least Baumgaertner: Para. 0020);
wherein the generation of the motor torque additionally takes place as a function of the detected pedaling frequency and/or the detected brake actuation (See at least Baumgaertner: Para. 0023).

	Regarding claim 19, Baumgaertner teaches the method as recited in claim 12. Baumgaertner further teaches:
further comprising: 
detecting a pitch angle of the electric bicycle, the pitch angle representing a rotation of the electric bicycle about a transverse axis of the electric bicycle (See at least Baumgaertner: Para. 0021);
wherein the generation of the motor torque additionally taking place as a function of the detected pitch angle (See at least Baumgaertner: Para. 0027).

	Regarding claim 20, Baumgaertner teaches the method as recited in claim 12. Baumgaertner further teaches:
further comprising: 
identifying an activation of a pushing aid (See at least Baumgaertner: Para. 0021);
wherein the generation of the motor torque additionally takes place as a function of the identified activation of the pushing aid (See at least Baumgaertner: Para. 0023).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgaertner in view of TSUCHIZAWA et al. (US 20190291812, hereinafter TSUCHIZAWA, already of record from IDS).
Regarding claim 14, Baumgaertner teaches the method as recited in claim 12. Baumgaertner further teaches:
further comprising the following steps: 
…
additionally generating the motor torque as a function of (See at least Baumgaertner: Para. 0022, 0023, 0027)…
Although Baumgaertner already teaches generating torque as a function of vehicle parameters, Baumgaertner does not explicitly teach:
…ascertaining a mass of at least a portion of the electric bicycle; and… 
…the ascertained mass.
However, in the same field of endeavor, TSUCHIZAWA teaches:
…ascertaining a mass of at least a portion of the electric bicycle (See at least TSUCHIZAWA: Para. 0049, 0057, 0061); and… 
…the ascertained mass (See at least TSUCHIZAWA: Para. 0061).
It would have been obvious to one of ordinary skill in the art to include in the method of Baumgaertner with parameter of mass as taught by TSUCHIZAWA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide inclusive information.
	
Regarding claim 15, Baumgaertner teaches the method as recited in claim 14. Baumgaertner further teaches:
further comprising the following steps: 
…
detecting an input of the user regarding a desired assistance situation (See at least Baumgaertner: Para. 0019, 0021);
wherein the generation of the motor torque additionally takes place as a function of the …and as a function of the detected assistance situation (See at least Baumgaertner: Para. 0023), and
wherein: (i) the detected assistance situation is adapted as a function of the ascertained mass and/or as a function of the detected longitudinal acceleration value, and/or (ii) the first longitudinal acceleration threshold value and/or the second longitudinal acceleration threshold value being changed as a function of the detected assistance situation or of the adapted assistance situation (See at least Baumgaertner: Para. 0021).
Although Baumgaertner already teaches generating torque as a function of vehicle parameters, Baumgaertner does not explicitly teach:
… detecting a pedaling force of a user of the electric bicycle; and… 
… detected pedaling force...
However, in the same field of endeavor, TSUCHIZAWA teaches:
… detecting a pedaling force of a user of the electric bicycle (See at least TSUCHIZAWA: Para. 0059); and… 
… detected pedaling force (See at least TSUCHIZAWA: Para. 0059)...
It would have been obvious to one of ordinary skill in the art to include in the method of Baumgaertner with parameter of pedaling force as taught by TSUCHIZAWA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide inclusive information.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgaertner in view of Vijaya et al. (US 20190315431, hereinafter Vijaya).
Regarding claim 16, Baumgaertner teaches the method as recited in claim 12. 
Yet, Baumgaertner does not explicitly teach:
ascertaining an instantaneous hazard potential as a function of an instantaneous position of the electric bicycle and/or as a function of a camera image recorded with the aid of a camera at the electric bicycle, the hazard potential representing an instantaneous weather situation and/or an instantaneous traffic density and/or an instantaneous hazard area in surroundings of the electric bicycle; 
wherein the generation of the motor torque additionally takes place as a function of the ascertained instantaneous hazard potential.
However, in the same field of endeavor, Vijaya teaches:
ascertaining an instantaneous hazard potential as a function of an instantaneous position of the electric bicycle and/or as a function of a camera image recorded with the aid of a camera at the electric bicycle, the hazard potential representing an instantaneous weather situation and/or an instantaneous traffic density and/or an instantaneous hazard area in surroundings of the electric bicycle (See at least Vijaya: Para. 0003, 0028, 0033);  
wherein the generation of the motor torque additionally takes place as a function of the ascertained instantaneous hazard potential (See at least Vijaya: Para. 0033).
It would have been obvious to one of ordinary skill in the art to include in the method of Baumgaertner with hazard information as taught by Vijaya since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgaertner in view of Lemmens (US 20190315431, hereinafter Lemmens).
Regarding claim 18, Baumgaertner teaches the method as recited in claim 17. 
Yet, Baumgaertner does not explicitly teach:
wherein the generation of the motor torque is additionally carried out as a function of a rate of change of the detected pedaling frequency.
However, in the same field of endeavor, Lemmens teaches:
wherein the generation of the motor torque is additionally carried out as a function of a rate of change of the detected pedaling frequency (See at least Lemmens: Para. 0146).
It would have been obvious to one of ordinary skill in the art to include in the method of Baumgaertner with pedaling rate change as taught by Lemmens since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide inclusive information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663